DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 27-34, 36-40, and 42-46 have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2022 has been entered.

Allowable Subject Matter
Claims 1-5, 36, 37, and 38 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Fusz (U.S. Patent Application Publication 2012/0089480), discloses a method for purchasing goods, comprising: inputting information of a good; acquiring prices for the good from a plurality of sellers; and identifying a best price of the acquired prices (Abstract; Figure 4; paragraphs 22, 24, and 26-30).  Fusz discloses notifying a buyer of a price, and thus outputting the price (paragraph 32), but does not expressly disclose outputting the best price.  Postrel (U.S. Patent Application Publication 2005/0240472) teaches presenting a best or optimal price or value to a user (paragraphs 19, 47, and 54).  
Fusz does not disclose receiving, at a processor, an uploaded document including information pertaining to a good of interest to a user, the uploaded document received via an application running on a computing device of a user, and determining, via the processor, identifying information of the good based at least in part on the information of the uploaded document; but such applications  running on computing devices are well-known; for example, de Ganon et al. (U.S. Patent Application Publication 2017/0180343) teaches browser extension applications (paragraphs 4 and 7).  Benson et al. (U.S. Patent Application Publication 2008/0021767) teaches uploading a user interest comprising a request for information about a good of interest to the user (paragraph 131).  Uploading of documents is also known.  However, the prior art references of request do not quite sufficiently suggest modifying the teachings of Fusz to arrive at the specific of what is recited in claim 1. 
Claim 1 and its dependents are patent-eligible under 35 U.S.C. 101, as set forth in the previous Office Action (now that dependent claim 35 has been canceled).     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 27-34 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Fusz (U.S. Patent Application Publication 2012/0089480), discloses a method for purchasing goods, comprising: inputting information of a good; acquiring prices for the good from a plurality of sellers; and identifying a best price of the acquired prices (Abstract; Figure 4; paragraphs 22, 24, and 26-30).  Fusz discloses notifying a buyer of a price, and thus outputting the price (paragraph 32).  De Ganon et al. (U.S. Patent Application Publication 2017/0180343) teaches browser extension applications (paragraph 7).  It is known to output or provide a best price (e.g., lowest price), and use a buyer’s history of purchases and/or attempted purchases to present the buyer with recommended items likely to be of interest to the buyer, as taught, for example, by Bhosle et al. (U.S. Patent 9,189,811) (Abstract).  Bhosle teaches enabling a user to comparison shop across multiple merchants (column 5, lines 25-37; column 9, lines 5-15).  However, neither Bhosle nor any other prior art of record discloses, teaches, or reasonably suggests that inputting identifying information of a good comprises utilizing the identified purchases and attempted purchases to identify a plurality of goods of interest, and acquiring prices for the plurality of goods of interest from the plurality of sellers comprises acquiring prices for the plurality of goods of interest from the identified purchases and attempted purchases to form the plurality of sellers and to identify a best price for each of the plurality of goods of interest and outputting those as the best price for each good of the plurality of goods of interest such that the process is automated for a user without requiring the user to enter a specific good as the good to be searched for best pricing.
Claims 27-34, as amended, no longer recite a “method for purchasing goods”, are no longer directed to commercial interactions, strictly speaking, or to another form of abstract idea, and are therefore now patent-eligible under 35 U.S.C. 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 39, 40, and 42-46 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Lu et al. (U.S. Patent Application Publication 2007/0276880), discloses a method comprising: allowing and enabling a supplier to upload an inventory list, and parsing the list to determine products identified on the inventory list (paragraphs 27, 33, 37, 52, 60, and 61; Figures 4, 7, and 10); Lu further discloses an interface (Figure 6; paragraph 48).  Lu does not disclose providing an extension application that a purchaser may download and use to search for products online and track online searches and purchases, but Weber et al. (U.S. Patent Application Publication 2008/0140712) teaches application programs tracking a user’s web searches, online purchases and other online activities (paragraph 28), and de Ganon et al. (U.S. Patent Application Publication 2017/0180343) teaches specifically a browser extension application (paragraph 7), and teaches that browser extension applications are made to be downloadable (paragraph 4).  Lu does not disclose, via the extension application, providing the purchaser with best priced deals for an item of interest to the purchaser, but Postrel (U.S. Patent Application Publication 2005/0240472) teaches providing a user and potential purchaser with best priced deals for a product the user is searching for and alternatives to same, with pricing information (paragraphs 13-15, 19, 42, 47, 52, and 54).  However, Weber does not teach receiving, at the processor, data identifying an item of interest to the purchaser to search for products on the internet, and wherein the data includes online searches and purchases of the purchaser, and no other prior art of record discloses this specifically.  Tracking online searches and purchases is known, as taught by Weber, but the prior art, taken as a whole, fails to disclose, teach, or reasonably suggest combining features of various references to arrive at the method of claim 39.
Claims 39, 40, and 42-46 are no longer directed to commercial interactions, strictly speaking, or to another form of abstract idea, and are therefore now patent-eligible under 35 U.S.C. 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement Regarding IDS
All of the documents listed on the Information Disclosure Statement of May 5, 2022 have been considered.  It is noted that U.S. Patent Application 2020/0175464 (item #16 on the Information Disclosure Statement) is a publication of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	May 15, 2022